UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22425 Nuveen Build America Bond Opportunity Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:March 31 Date of reporting period: March 31,2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. LIFE IS COMPLEX. Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Fund information is ready. No more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund distributions and statements from your financial advisor or brokerage account. OR www.nuveen.com/accountaccess If you receive your Nuveen Fund distributions and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Fund Leverage and Other Information 10 Dividend and Share Price Information 12 Performance Overviews 13 Report of Independent Registered Public Accounting Firm 15 Portfolios of Investments 16 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Statement of Cash Flows 29 Financial Highlights 30 Notes to Financial Statements 32 Board Member & Officers 42 Reinvest Automatically, Easily and Conveniently 47 Glossary of Terms Used in this Report 49 Additional Fund Information 51 Chairman’s Letter to Shareholders Dear Shareholders, In recent months the positive atmosphere in financial markets has reflected efforts by central banks in the U.S. and Europe to provide liquidity to the financial system and keep interest rates low. At the same time, future economic growth in these countries still faces serious headwinds in the form of high energy prices, uncertainties about potential political leadership changes and increasing pressure to reduce government spending regardless of its impact on the economy. Together with the continuing political tensions in the Middle East, investors have many reasons to remain cautious. Though progress has been painfully slow, officials in Europe have taken important steps to address critical issues. The European Central Bank has provided vital liquidity to the banking system. Similarly, officials in the Euro area finally agreed to an enhanced “firewall” of funding to deal with financial crises in member countries. These steps, in addition to the completion of another round of financing for Greece, have eased credit conditions across the continent. Several very significant challenges remain with the potential to derail the recent progress but European leaders have demonstrated political will and persistence in dealing with their problems. In the U.S., strong corporate earnings and continued progress on job creation have contributed to a rebound in the equity market and many of the major stock market indexes are approaching their levels before the financial crisis. The Fed’s commitment to an extended period of low interest rates is promoting economic growth, which remains moderate but steady and raises concerns about the future course of long term rates once the program ends. Pre-election maneuvering has added to the highly partisan atmosphere in the Congress. The end of the Bush-era tax cuts and implementation of the spending restrictions of the Budget Control Act of 2011, both scheduled to take place at year-end, loom closer with little progress being made to deal with them. During the last year, investors have experienced a sharp decline and a strong recovery in the equity markets. Experienced investment teams keep their eye on a longer time horizon and use their practiced investment disciplines to negotiate through market peaks and valleys to achieve long term goals for investors. Monitoring this process is an important consideration for the Fund Board as it oversees your Nuveen funds on your behalf. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board May 18, 2012 4 Nuveen Investments Portfolio Manager’s Comments Nuveen Build America Bond Fund (NBB) Nuveen Build America Bond Opportunity Fund (NBD) Portfolio manager Daniel Close discusses U.S. economic and municipal market conditions, key investment strategies and the performance of the Nuveen Build America Bond Fund (NBB) and the Nuveen Build America Bond Opportunity Fund (NBD). Dan, who joined Nuveen in 2000, has managed NBB since its inception in April 2010 and NBD since its inception in November 2010. What factors affected the U.S. economy and municipal market during the reporting period ended March 31, 2012? During this period, the U.S. economy’s progress toward recovery from recession remained moderate. The Federal Reserve (Fed) maintained its efforts to improve the overall economic environment by continuing to hold the benchmark fed funds rate at the record low level of zero to 0.25% that it had established in December 2008. At its April 2012 meeting (after the end of this reporting period), the central bank affirmed its opinion that economic conditions would likely warrant keeping this rate at “exceptionally low levels” at least through late 2014. The Fed also stated that it would continue its program to extend the average maturity of its holdings of U.S. Treasury securities by purchasing $400 billion of these securities with maturities of six to thirty years and selling an equal amount of U.S. Treasury securities with maturities of three years or less. The goals of this program, which the Fed expects to complete by the end of June 2012, are to lower longer-term interest rates, support a stronger economic recovery, and help ensure that inflation remains at levels consistent with the Fed’s mandates of maximum employment and price stability. In the first quarter of 2012, the U.S. economy, as measured by the U.S. gross domestic product (GDP), grew at an annualized rate of 2.2%, marking eleven consecutive quarters of positive growth. The Consumer Price Index (CPI) rose 2.7% year-over-year as of March 2012, while the core CPI (which excludes food and energy) increased 2.3% during the same period, edging above the Fed’s unofficial objective of 2.0% or lower for this inflation measure. Labor market conditions have shown some signs of improvement, as national unemployment stood at 8.2% in March 2012, the lowest level since January 2009, down from 8.9% in March 2011. The housing market continued to be the major weak spot in the economy. For the twelve months ended February 2012 (most recent data available at the time this report was prepared), the average home price in the Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. Nuveen Investments 5 Standard & Poor’s (S&P)/Case-Shiller Index of 20 major metropolitan areas lost 3.5%, as housing prices hit their lowest levels since October 2002, down approximately 35% from their 2006 peak. In addition, the U.S. economic picture continued to be clouded by concerns about the European debt crisis and efforts to reduce the federal deficit. What key strategies were used to manage NBB and NBD during this period? NBB and NBD are designed to invest primarily in Build America Bonds (BABs) and other taxable municipal bonds. The primary investment objective of these two Funds is to provide current income through investments in taxable municipal securities. Their secondary objective is to seek enhanced portfolio value and total return. The Funds offer strategic portfolio diversification opportunities for traditional municipal bond investors, while providing investment options to investors that have not traditionally purchased municipal bonds, including public and corporate retirement plans, endowments, life insurance companies and sovereign wealth funds. For these investors, these Funds can offer investment-grade municipal credit, current income and strong call protection. With the end of the BAB new issuance program on December 31, 2010, our focus during this period was on taking advantage of opportunities to add value and improve the liquidity profiles of both NBB and NBD by purchasing additional benchmark BAB issues in the secondary market, which remained active during this period. Benchmark BAB issues, which typically offer more liquidity than their non-benchmark counterparts, are BABs over $250 million in size and therefore eligible for inclusion in the Barclays Build America Bond (BAB) Index. Their greater liquidity makes them potentially easier to sell in case of eventual Fund termination. In contrast, non-benchmark BABs generally are smaller issues that may offer the same credit quality as benchmark BABs, but sometimes require more detailed credit reviews before purchase and consequently may be less liquid. Purchases during this period were spread over a number of sectors. Overall, purchase activity was heavier in NBB due to the fact that, during NBB’s initial investment phase, fewer benchmark, or index-eligible, BABs were available in the market. As a result, we purchased a greater mix of benchmark and non-benchmark BAB issues to complete NBB’s invest-up in mid-2010. In NBD, the heavy supply of new BABs during the last part of 2010 enabled us to complete the invest-up of this Fund with a greater emphasis on benchmark BAB issues. During this period, bids for non-benchmark BABs remained strong, and NBB and NBD took advantage of this to sell positions in these bonds at attractive prices and generate cash for purchases of additional benchmark BABs. Overall, selling was more limited in 6 Nuveen Investments NBD, which—as previously mentioned—was more heavily invested in benchmark BAB bonds at inception. These trades enhanced our efforts to maximize the Funds’ liquidity and better position NBB and NBD for potential termination in 2020. Shareholders should note that both NBB and NBD have contingent term provisions stating that if there is no new issuance of BABs or similar U.S. Treasury-subsidized taxable municipal bonds for any 24-month period ending on or before December 31, 2014, NBB and NBD will terminate on or around June 30, 2020 and December 31, 2020, respectively. The non-renewal of the BAB program at the end of 2010, in our opinion, increased the likelihood of the contingent term provision being exercised. Nonetheless, we believe the opportunity still exists to add value for the shareholders of these Funds through active management and strong credit research. As part of their investment strategies, NBB and NBD use an integrated leverage and hedging strategy to seek to enhance current income and total return, while working to maintain a level of interest rate risk similar to that of the Barclays BAB Index. The majority of NBB’s leverage was funded by inverse floating rate securities, with the remainder supplied by bank borrowings. NBD used only inverse floating rate securities to implement leverage. Both Funds also used interest rate swaps to reduce their leverage-adjusted portfolio duration to a level close to that of the Index. In addition, the Funds entered into staggered interest rate swaps to partially fix the interest cost of leverage. During this period, these derivatives performed as expected. The integrated leverage and hedging strategy is further discussed later in this report. How did these Funds perform during the twelve-month period ended March 31, 2012? Results for NBB and NBD, as well as relevant Index information, are presented in the accompanying table. Average Annual Total Returns on Net Asset Value For periods ended 3/31/12 1 Year NBB % NBD % Barclays BAB Index* % For the twelve months ended March 31, 2012, the total returns on net asset value (NAV) for NBB and NBD underperformed the return for the Barclays BAB Index. Overall, the BAB market performed well during this period, boosted by the rally in the Treasury market, strong demand for BABs that resulted in a scarcity premium in pricing and additional price support provided by buy-and-hold investors. Key management factors that influenced the returns of NBB and NBD during this period Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the Performance Overview page for your Fund in this report. * Refer to Glossary of Terms Used in this Report for definitions. Nuveen Investments 7 included duration and yield curve positioning, the use of derivatives, credit exposure and sector allocation. During this period, as interest rates declined, bonds with longer maturities generally outperformed those with shorter maturities. Overall, credits at the longest end of the yield curve posted the strongest returns, while bonds at the shortest end produced the weakest results. For the period, duration was a positive contributor to the performance of both NBB and NBD. This can be attributed to the Funds’ strong weightings in the longer segments of the yield curve that performed well, with NBD having the longer duration of the two Funds. As previously mentioned, as part of their integrated leverage and hedging strategy, both NBB and NBD used inverse floating rate securities (and NBB used both inverse floaters and bank borrowings) as leverage to potentially magnify performance. At the same time, the Funds used interest rate swaps to bring their durations in line with that of the Barclays BAB Index, which generally ranged between 12 and 13 years for the period. During this period, as bonds with longer maturities outperformed, the use of inverse floaters had a positive impact on the Funds’ performance. However, because the Funds also were using swaps to short long interest rates at a time when rates were falling and bond prices were rising, the use of swaps had a negative impact on the Funds’ total return performance for the period. In addition, some of the interest rate swaps (which were used to shorten Fund duration) were unwound and required to pay the swap counterparties as the value of those instruments decreased. The Funds had to sell some bonds from their portfolios to raise the funds necessary to settle the payments associated with the swap unwinds. These sales, primarily of non-benchmark bonds, had an effect on performance and contributed in part to a reduction in dividends. Overall, much of the negative impact from swaps was offset by the strong performance of the Funds’ underlying portfolios. New forward swaps were put into place in the Funds, which will continue to use an integrated leverage and hedging strategy to position their durations consistent with that of the Barclays BAB Index. In terms of credit exposure, both NBB and NBD were similarly weighted among the credit quality sectors, with their largest allocations in bonds rated AA, followed by A, AAA and BBB. On the whole, this credit rating exposure was neutral for performance during this period. 8 Nuveen Investments The Funds’ sector allocations were well diversified, with the heaviest weightings in general obligation (GO) and other tax-supported bonds, transportation, utilities and water and sewer credits. Both NBB and NBD were helped by their overexposure to electric utilities, as these credits tended to outperform during this period. The Funds’ underweights in state GO bonds also were positive for performance, as this segment of the tax-supported sector generally underperformed. Both Funds were hurt by being overweighted in appropriations bonds and tax increment financing district credits, which typically underperformed for the period. Although taxable tobacco bonds as a whole performed well for the period, holdings of these bonds in NBD tended to underper-form. On the other hand, NBD benefited from the fact that it held more benchmark, or index-eligible, BABs than NBB, as benchmark BABs outperformed non-benchmark BABs as well as the general BAB market for the period. Nuveen Investments 9 Fund Leverage and Other Information IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of all these Funds relative to the comparative index was the Funds’ use of leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for shareholders. However, use of leverage also can expose shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on net asset value and total return is magnified by the use of leverage. Conversely, leverage may enhance share returns during periods when the prices of securities held by a Fund generally are rising. Leverage made a positive contribution to the performance of these Funds over this reporting period, but this was slightly dimished by the program used to manage the rate of interest paid on the leverage, as floating rates of interest would have been more favorable over the period. RISK CONSIDERATIONS Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment and Market Risk. An investment in common shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in common shares represents an indirect investment in the municipal securities owned by the Fund, which generally trade in the over-the-counter markets. Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Build America Bonds Risk. BABs are a new form of municipal financing, and the market is smaller, less diverse, and potentially less liquid than other types of municipal securities. In addition, bonds issued after December 31, 2010, will not qualify as BABs unless the relevant section of the program is extended. Consequently, if the program is not extended, BABs may be less actively traded which may negatively affect the value of BABs held by the fund. Price Risk. Shares of closed-end investment companies like these Funds frequently trade at a discount to their NAV. Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. 10 Nuveen Investments Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Derivatives Strategy Risk. Derivative securities, such as calls, puts, warrants, swaps and forwards, carry risks different from, and possibly greater than, the risks associated with the underlying investments. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Inverse Floater Risk. The Funds invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that the Fund could lose more than its original principal investment. Nuveen Investments 11 Dividend and Share Price Information DIVIDEND INFORMATION During the twelve-month reporting period ended March 31, 2012, NBB and NBD each had one monthly dividend reduction, effective March 2012. NBB and NBD seek to pay stable dividends at rates that reflect the Funds’ past results and projected future performance. During certain periods, the Funds may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Funds during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. The Funds will, over time, pay all of their net investment income as dividends to shareholders. As of March 31, 2012, NBB and NBD had positive UNII balances for tax purposes and negative UNII balances for financial reporting purposes. SHARE REPURCHASES AND PRICE INFORMATION Since the inception of the Funds’ repurchase programs, NBB and NBD have not repurchased any of their outstanding shares. As of March 31, 2012, and during the twelve-month reporting period, the Funds’ share prices were trading at (-) discounts to their NAVs as shown in the accompanying table. 3/31/12 Twelve-Month Average Fund (-)Discount (-)Discount NBB (-)5.66% (-)4.70% NBD (-)7.05% (-)4.96% 12 Nuveen Investments NBB Nuveen Build Performance America Bond OVERVIEW Fund as of March 31, 2012 Fund Snapshot Share Price $ Net Asset Value (NAV) $ Premium/Discount to NAV -5.66 % Market Yield % Net Assets ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 4/27/10) On Share Price On NAV 1-Year % % Since Inception % % States2 (as a % of total municipal bonds) California % Illinois % New York % Texas % Ohio % Nevada % Georgia % Louisiana % South Carolina % Washington % Arizona % Michigan % Tennessee % New Jersey % Virginia % Other % Portfolio Composition2,3 (as a % of total investments) Tax Obligation/Limited % Tax Obligation/General % Utilities % Transportation % Water and Sewer % Education and Civic Organizations % Short-Term Investments % Other % Build America Bond Allocation2 (as a % of total municipal bonds) Build America Bonds % Non-Build America Bonds % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 2 Holdings are subject to change. 3 Excluding investments in derivatives. Nuveen Investments 13 NBD Nuveen Build Performance America Bond OVERVIEW Opportunity Fund as of March 31, 2012 Fund Snapshot Share Price $ Net Asset Value (NAV) $ Premium/Discount to NAV -7.05 % Market Yield % Net Assets ($000) $ Leverage Regulatory Leverage N/A Effective Leverage % Average Annual Total Returns (Inception 11/23/10) On Share Price On NAV 1-Year % % Since Inception % % States2 (as a % of total municipal bonds) California % Illinois % New York % South Carolina % Texas % New Jersey % Colorado % Michigan % Ohio % Pennsylvania % Georgia % Massachusetts % Nevada % Other % Portfolio Composition2,3 (as a % of total investments) Tax Obligation/Limited % Water and Sewer % Tax Obligation/General % Utilities % Transportation % Education and Civic Organizations % Health Care % Consumer Staples % Build America Bond Allocation2 (as a % of total municipal bonds) Build America Bonds % Non-Build America Bonds % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 2 Holdings are subject to change. 3 Excluding investments in derivatives. N/A Not applicable. 14 Nuveen Investments Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Nuveen Build America Bond Fund Nuveen Build America Bond Opportunity Fund We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen Build America Bond Fund and Nuveen Build America Bond Opportunity Fund (the “Funds”) as of March 31, 2012, and the related statements of operations and cash flows (Nuveen Build America Bond Fund only) for the year then ended and the statements of changes in net assets and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Nuveen Build America Bond Fund and Nuveen Build America Bond Opportunity Fund at March 31, 2012, and the results of their operations and their cash flows (Nuveen Build America Bond Fund only) for the year then ended and the changes in their net assets and the financial highlights for each of the periods indicated therein in conformity with U.S. generally accepted accounting principles. Chicago, Illinois May 25, 2012 Nuveen Investments 15 Nuveen Build America Bond Fund NBB Portfolio of Investments March 31, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 114.4% (99.8% of Total Investments) Arizona – 3.3% (2.9% of Total Investments) $ Arizona Board of Regents, University of Arizona, System Revenue Bonds, Build America Taxable Bonds, Series 2010A, 6.423%, 8/01/35 8/20 at 100.00 AA– $ Downtown Phoenix Hotel Corporation, Arizona, Revenue Bonds, Subordinate Lien Series 2005C, 5.290%, 7/01/18 – FGIC Insured No Opt. Call A2 Mesa, Arizona, Utility System Revenue Bonds, Series 2010, 6.100%, 7/01/34 No Opt. Call Aa2 Total Arizona California – 20.0% (17.4% of Total Investments) 35 Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Subordinate Lien, Build America Federally Taxable Bond Series 2010S-1, 6.793%, 4/01/30 No Opt. Call A+ California Infrastructure and Economic Development Bank, Revenue Bonds, University of California San Francisco Neurosciences Building, Build America Taxable Bond Series 2010B, 6.486%, 5/15/49 No Opt. Call Aa2 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build America Taxable Bond Series 2009G-2, 8.361%, 10/01/34 No Opt. Call A2 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build America Taxable Bond Series 2010A-2, 8.000%, 3/01/35 3/20 at 100.00 A2 California State University, Systemwide Revenue Bonds, Build America Taxable Bond Series 2010B, 6.484%, 11/01/41 No Opt. Call Aa2 California State, General Obligation Bonds, Various Purpose Build America Taxable Bond Series 2010, 7.950%, 3/01/36 3/20 at 100.00 A1 California State, General Obligation Bonds, Various Purpose, Build America Taxable Bond Series 2010, 7.600%, 11/01/40 No Opt. Call A1 City and County of San Francisco Redevelopment Financing Authority, California, Taxable Tax Allocation Revenue Bonds, San Francisco Redevelopment Projects, Series 2009F, 8.406%, 8/01/39 No Opt. Call A Los Angeles Community College District, California, General Obligation Bonds, Build America Taxable Bonds, Series 2010, 6.600%, 8/01/42 No Opt. Call Aa1 Los Angeles Community College District, Los Angeles County, California, General Obligation Bonds, Series 2010, 6.600%, 8/01/42 (UB) (4) No Opt. Call Aa1 Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple Capital Projects I, Build America Taxable Bond Series 2010B: 7.488%, 8/01/33 No Opt. Call A+ 7.618%, 8/01/40 No Opt. Call A+ Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International Airport, Build America Taxable Bonds, Series 2009C, 6.582%, 5/15/39 No Opt. Call AA– Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Federally Taxable – Direct Payment – Build America Bonds, Series 2010D, 6.574%, 7/01/45 No Opt. Call AA– Los Angeles Department of Water and Power, California, Water System Revenue Bonds, Tender Option Bond Trust T0003, 29.744%, 7/01/42 (IF) (4) No Opt. Call AA Oakland Redevelopment Agency, California, Subordinated Housing Set Aside Revenue Bonds, Federally Taxable Series 2011A-T, 7.500%, 9/01/19 No Opt. Call A San Bernardino Community College District, California, General Obligation Bonds, Election of 2008, Build America Taxable Bond Series 2009C, 7.630%, 8/01/44 No Opt. Call Aa2 San Francisco City and County, California, Certificates of Participation, 525 Golden Gate Avenue, San Francisco Public Utilities Commission Office Project, Tender Option Bond Trust B001, 29.077%, 11/01/30 (IF) No Opt. Call AA– Stanton Redevelopment Agency, California, Consolidated Project Tax Allocation Bonds, Series 2011A: 6.500%, 12/01/17 No Opt. Call A– 6.750%, 12/01/18 No Opt. Call A– University of California, General Revenue Bonds, Limited Project, Build America Taxable Bond Series 2010F, 5.946%, 5/15/45 No Opt. Call Aa2 Total California 16 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado – 2.2% (2.0% of Total Investments) $ Denver School District 1, Colorado, General Obligation Bonds, Build America Taxable Bonds, Series 2009C, 5.664%, 12/01/33 No Opt. Call Aa2 $ Mesa State College, Colorado, Auxiliary Facilities Enterprise Revenue Bonds, Build America Taxable Bond Series 2010B, 6.746%, 5/15/42 No Opt. Call Aa2 St. Vrain Valley School District RE-1J, Boulder, Larimer and Weld Counties, Colorado, General Obligation Bonds, Build America Taxable Bond Series 2010B, 5.790%, 12/15/33 12/20 at 100.00 Aa2 Total Colorado Connecticut – 1.1% (1.0% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue Bonds, Harbor Point Project, Federally Taxable – Issuer Subsidy – Recovery Zone Economic Development Bond Series 2010B, 12.500%, 4/01/39 4/20 at 100.00 N/R Florida – 2.1% (1.9% of Total Investments) Florida Governmental Utilities Authority, North Fort Myers Utility Revenue Bonds, Federally Taxable Build America Bonds, Series 2010B, 7.084%, 10/01/40 10/20 at 100.00 A2 Florida State Board of Education, Public Education Capital Outlay Bonds, Build America Taxable Bonds, Series 2010G, 5.750%, 6/01/35 6/19 at 100.00 AAA Total Florida Georgia – 4.7% (4.1% of Total Investments) Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project J Bonds, Taxable Build America Bonds Series 2010A, 6.637%, 4/01/57 No Opt. Call A+ Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project P Bonds, Refunding Taxable Build America Bonds Series 2010A, 7.055%, 4/01/57 No Opt. Call A– Total Georgia Illinois – 15.8% (13.8% of Total Investments) Chicago Transit Authority, Illinois, Sales and Transfer Tax Receipts Revenue Bonds, Pension Funding Taxable Series 2008A, 6.899%, 12/01/40 No Opt. Call AA Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Federally Taxable Build America Bonds, Series 2010B, 6.200%, 12/01/40 No Opt. Call AA Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien, Build America Taxable Bond Series 2010B, 6.845%, 1/01/38 1/20 at 100.00 A1 Chicago, Illinois, Wastewater Transmission Revenue Bonds, Build America Taxable Bond Series 2010B, 6.900%, 1/01/40 No Opt. Call AA Chicago, Illinois, Water Revenue Bonds, Taxable Second Lien Series 2010B, 6.742%, 11/01/40 No Opt. Call AA Cook County, Illinois, General Obligation Bonds, Build America Taxable Bond Series 2010B, 6.360%, 11/15/33 No Opt. Call AA Cook County, Illinois, General Obligation Bonds, Build America Taxable Bonds, Series 2010D, 6.229%, 11/15/34 No Opt. Call AA Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 2006A, 6.100%, 4/01/15 4/12 at 100.00 Baa3 Illinois State, General Obligation Bonds, Taxable Build America Bonds, Series 2010-3, 6.725%, 4/01/35 No Opt. Call A+ Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Build America Taxable Bonds, Senior Lien Series 2009A, 6.184%, 1/01/34 No Opt. Call AA– Total Illinois Indiana – 0.9% (0.8% of Total Investments) Indiana University, Consolidated Revenue Bonds, Build America Taxable Bonds, Series 2010B, 5.636%, 6/01/35 6/20 at 100.00 Aaa Kentucky – 1.2% (1.1% of Total Investments) Kentucky Municipal Power Agency, Power Supply System Revenue Bonds, Prairie State Project, Tender Option Bond Trust B002, 28.928%, 9/01/37 – AGM Insured (IF) 9/20 at 100.00 AA– Nuveen Investments 17 Nuveen Build America Bond Fund (continued) NBB Portfolio of Investments March 31, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Louisiana – 3.9% (3.4% of Total Investments) $ East Baton Rouge Sewerage Commission, Louisiana, Revenue Bonds, Build America Taxable Bonds, Series 2010B, 6.087%, 2/01/45 (UB) (4) 2/20 at 100.00 AA $ Massachusetts – 0.8% (0.7% of Total Investments) Massachusetts, Transportation Fund Revenue Bonds, Accelerated Bridge Program, Tender Option Bond Trust T0004, 25.210%, 6/01/40 (IF) (4) No Opt. Call AAA Michigan – 3.2% (2.8% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Build America Taxable Bond Series 2009B, 7.747%, 5/01/39 No Opt. Call Aa2 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Taxable Turbo Series 2006A, 7.309%, 6/01/34 6/22 at 100.00 B2 Total Michigan Missouri – 0.3% (0.2% of Total Investments) Curators of the University of Missouri, System Facilities Revenue Bonds, Build America Taxable Bonds, Series 2009A, 5.960%, 11/01/39 No Opt. Call AA+ Nevada – 5.2% (4.5% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Senior Lien Series 2009B, 6.881%, 7/01/42 7/19 at 100.00 Aa2 Clark County, Nevada, Airport System Revenue, Taxable Direct Payment Build America Bonds, Senior Series 2010C, 6.820%, 7/01/45 No Opt. Call Aa2 Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Bonds, Build America Taxable Bonds, Series 2009C, 7.013%, 6/01/39 No Opt. Call AA+ Las Vegas, Nevada, Certificates of Participation, City Hall Project, Build America Federally Taxable Bonds, Series 2009B, 7.800%, 9/01/39 9/19 at 100.00 AA– North Las Vegas, Nevada, General Obligation Water and Wastewater Improvement Bonds, Build America Taxable Bonds, Series 2010A, 6.572%, 6/01/40 No Opt. Call A+ Total Nevada New Jersey – 3.1% (2.7% of Total Investments) New Jersey Turnpike Authority, Revenue Bonds, Build America Taxable Bonds, Series 2009F, 7.414%, 1/01/40 No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Build America Taxable Bonds, Series 2010A, 7.102%, 1/01/41 No Opt. Call A+ Total New Jersey New York – 13.2% (11.5% of Total Investments) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Build America Taxable Bonds, Series 2010D, 5.600%, 3/15/40 (UB) (4) No Opt. Call AAA Long Island Power Authority, New York, Electric System Revenue Bonds, Build America Taxable Bond Series 2010B, 5.850%, 5/01/41 No Opt. Call A Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Build America Taxable Bonds, Series 2009A-1, 5.871%, 11/15/39 No Opt. Call A New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Build America Taxable Bonds, Series 2010DD, 5.952%, 6/15/42 No Opt. Call AA+ New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Build America Taxable Bonds, Series 2010DD, 5.952%, 6/15/42 (UB) No Opt. Call AA+ 18 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) $ New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Taxable Tender Option Bonds Trust T30001-2, 26.528%, 6/15/44 (IF) No Opt. Call AA+ $ New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Build America Taxable Bond Fiscal 2011 Series 2010S-1B, 6.828%, 7/15/40 No Opt. Call AA– New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Build America Taxable Bonds, Series 2010G-1, 5.467%, 5/01/40 No Opt. Call AAA Total New York Ohio – 5.3% (4.6% of Total Investments) American Municipal Power Inc., Ohio, Combined Hydroelectric Projects Revenue Bonds, Federally Taxable Build America Bonds, Series 2010B, 7.834%, 2/15/41 No Opt. Call A Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue Bonds, Build America Taxable Bonds, Series 2010, 6.038%, 11/15/40 11/20 at 100.00 AA+ Total Ohio Oregon – 3.0% (2.6% of Total Investments) Oregon Department of Administrative Services, Certificates of Participation, Federally Taxable Build America Bonds, Tender Option Bond Trust TN-011, 26.716%, 5/01/35 (IF) (4) 5/20 at 100.00 AA Warm Springs Reservation Confederated Tribes, Oregon, Tribal Economic Development Bonds, Hydroelectric Revenue Bonds, Pelton Round Butte Project, Refunding Series 2009A, 8.250%, 11/01/19 No Opt. Call A3 Total Oregon Pennsylvania – 0.4% (0.3% of Total Investments) Pennsylvania State, General Obligation Bonds, Build America Taxable Bonds, Third Series 2010B, 5.850%, 7/15/30 7/20 at 100.00 Aa1 South Carolina – 3.7% (3.2% of Total Investments) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 No Opt. Call AA– South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, Federally Taxable Build America Tender Option Bond Trust T30002, 29.542%, 1/01/50 (IF) No Opt. Call AA- South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 (UB) No Opt. Call AA– Total South Carolina Tennessee – 3.1% (2.8% of Total Investments) Metropolitan Government Nashville & Davidson County Convention Center Authority, Tennessee, Tourism Tax Revenue Bonds, Build America Taxable Bonds, Series 2010A-2, 7.431%, 7/01/43 No Opt. Call A1 Texas – 8.4% (7.3% of Total Investments) Dallas Convention Center Hotel Development Corporation, Texas, Hotel Revenue Bonds, Build America Taxable Bonds, Series 09B, 7.088%, 1/01/42 No Opt. Call A+ North Texas Tollway Authority, System Revenue Bonds, Subordinate Lien Taxable Revenue Bonds, Federally Taxable Build America Bonds, Series 2010-B2, 8.910%, 2/01/30 2/20 at 100.00 Baa3 North Texas Tollway Authority, System Revenue Bonds, Taxable Build America Bond Series 2009B, 6.718%, 1/01/49 No Opt. Call A2 San Antonio, Texas, General Obligation Bonds, Build America Taxable Bonds, Series 2010B, 6.038%, 8/01/40 8/20 at 100.00 AAA Total Texas Nuveen Investments 19 Nuveen Build America Bond Fund (continued) NBB Portfolio of Investments March 31, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utah – 1.9% (1.7% of Total Investments) $ Central Utah Water Conservancy District, Utah, Revenue Bonds, Federally Taxable Build America Bonds, Series 2010A, 5.700%, 10/01/40 4/20 at 100.00 AA+ $ Midvale Redevelopment Agency, Utah, Tax Increment and Sales Tax Revenue Bonds, Federally Taxable Build America Bonds, Series 2010, 6.250%, 5/01/34 – AGM Insured 5/20 at 100.00 AA– Total Utah Vermont – 1.1% (0.9% of Total Investments) University of Vermont and State Agricultural College, Revenue Bonds, Build America Bonds Series 2010, 6.428%, 10/01/44 No Opt. Call Aa3 Virginia – 3.0% (2.6% of Total Investments) Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles Metrorail Capital Improvement Project, Build America Taxable Bonds, Series 2010D, 8.000%, 10/01/47 No Opt. Call BBB Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Series 2009D, 7.462%, 10/01/46 – AGC Insured No Opt. Call BBB+ Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, Refunding Senior Lien Series 2007A1, 6.706%, 6/01/46 6/12 at 100.00 B2 Total Virginia Washington – 3.5% (3.0% of Total Investments) Grays Harbor County Public Utility District 1, Washington, Electric System Revenue Bonds, Taxable Build America Bonds – Direct Payment, Series 2010A, 6.707%, 7/01/40 No Opt. Call A1 Mason County Public Utility District 3, Washington, Electric Revenue Bonds, Build America Taxable Bonds, Series 2010B, 6.347%, 12/01/40 6/20 at 100.00 Aa3 Okanogan County Public Utility District 1, Washington, Electric System Revenue Bonds, Build America Taxable Bonds – Direct Payment, Series 2010B, 6.046%, 12/01/40 No Opt. Call A1 Seattle, Washington, Municipal Light and Power Revenue Bonds, Federally Taxable Build America Bonds, Tender Option Bond Trust T0001, 24.367%, 2/01/40 (IF) (4) No Opt. Call Aa2 Total Washington $ Total Municipal Bonds (cost $569,480,317) Principal Amount (000) Description (1) Coupon Maturity Value Short-Term Investments – 0.2% (0.2% of Total Investments) $ Repurchase Agreement with State Street Bank, dated 3/30/12, repurchase price $1,015,534, collateralized by $930,000 U.S. Treasury Notes, 3.125%, due 5/15/21, value $1,038,905 0.010% 4/02/12 $ Total Short-Term Investments (cost $1,015,533) Total Investments (cost $570,495,850) – 114.6% Borrowings – (7.8)% (5), (6) ) Floating Rate Obligations – (9.4)% ) Other Assets Less Liabilities – 2.6% (7) Net Assets – 100% $ 20 Nuveen Investments Investments in Derivatives at March 31, 2012 Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized ) Frequency Date (8 ) Date (Depreciation ) JPMorgan $ Receive 1-Month USD-LIBOR % Monthly 3/21/11 3/21/14 $ ) Morgan Stanley Receive 1-Month USD-LIBOR Monthly 3/21/11 3/21/16 ) Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 2/21/14 2/21/41 $ All percentages shown in the Portfolio of Investments are based on net assets unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. Borrowings as a percentage of Total Investments is 6.8%. The Fund segregates 100% of its eligible investments in the Portfolio of Investments as collateral for Borrowings. Other Assets Less Liabilities includes the Net Unrealized Appreciation (Depreciation) of derivative instruments as noted within Investments in Derivatives at March 31, 2012. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each swap contract. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. See accompanying notes to financial statements. Nuveen Investments 21 Nuveen Build America Bond Opportunity Fund NBD Portfolio of Investments March 31, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California – 15.5% (15.3% of Total Investments) $ Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Subordinate Lien, Build America Federally Taxable Bond Series 2010S-1, 7.043%, 4/01/50 No Opt. Call A+ $ California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build America Taxable Bond Series 2009G-2, 8.361%, 10/01/34 No Opt. Call A2 Los Angeles Community College District, Los Angeles County, California, General Obligation Bonds, Tender Option Bond Trust TN027, 29.989%, 8/01/49 (IF) (4) No Opt. Call Aa1 Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple Capital Projects I, Build America Taxable Bond Series 2010B, 7.618%, 8/01/40 No Opt. Call A+ Los Angeles Department of Water and Power, California, Water System Revenue Bonds, Tender Option Bond Trust T0003, 29.744%, 7/01/42 (IF) (4) No Opt. Call AA Oakland Redevelopment Agency, California, Subordinated Housing Set Aside Revenue Bonds, Federally Taxable Series 2011A-T, 7.500%, 9/01/19 No Opt. Call A San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, Build America Taxable Bonds Series 2010A, 5.911%, 4/01/48 No Opt. Call AAA San Francisco City and County, California, Certificates of Participation, 525 Golden Gate Avenue, San Francisco Public Utilities Commission Office Project, Tender Option Bond Trust B001, 29.077%, 11/01/41 (IF) No Opt. Call AA– Stanton Redevelopment Agency, California, Consolidated Project Tax Allocation Bonds, Series 2011A, 7.000%, 12/01/19 No Opt. Call A– The Regents of the University of California, Medical Center Pooled Revenue Bonds, Build America Taxable Bonds, Series 2010H, 6.548%, 5/15/48 No Opt. Call Aa2 Total California Colorado – 4.6% (4.6% of Total Investments) Colorado State Bridge Enterprise Revenue Bonds, Federally Taxable Build America Series 2010A, 6.078%, 12/01/40 No Opt. Call AA Regional Transportation District, Colorado, Sales Tax Revenue Bonds, FasTracks Project, Build America Series 2010B, 5.844%, 11/01/50 No Opt. Call AA+ Total Colorado Connecticut – 1.0% (1.0% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue Bonds, Harbor Point Project, Federally Taxable – Issuer Subsidy – Recovery Zone Economic Development Bond Series 2010B, 12.500%, 4/01/39 4/20 at 100.00 N/R District of Columbia – 0.6% (0.6% of Total Investments) District of Columbia, Income Tax Secured Revenue Bonds, Build America Taxable Bonds, Series 2009E, 5.591%, 12/01/34 No Opt. Call AAA Georgia – 3.3% (3.3% of Total Investments) Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project J Bonds, Taxable Build America Bonds Series 2010A, 6.637%, 4/01/57 No Opt. Call A+ Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project P Bonds, Refunding Taxable Build America Bonds Series 2010A, 7.055%, 4/01/57 No Opt. Call A– Total Georgia Illinois – 13.6% (13.4% of Total Investments) Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Federally Taxable Build America Bonds, Series 2010B, 6.200%, 12/01/40 No Opt. Call AA Chicago, Illinois, Wastewater Transmission Revenue Bonds, Build America Taxable Bond Series 2010B, 6.900%, 1/01/40 No Opt. Call AA Chicago, Illinois, Water Revenue Bonds, Taxable Second Lien Series 2010B, 6.742%, 11/01/40 No Opt. Call AA Cook County, Illinois, General Obligation Bonds, Build America Taxable Bonds, Series 2010D, 6.229%, 11/15/34 No Opt. Call AA 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 2006A, 6.100%, 4/01/15 4/12 at 100.00 Baa3 $ Illinois State, General Obligation Bonds, Build America Taxable Bonds, Series 2010-5, 7.350%, 7/01/35 No Opt. Call A+ Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Build America Taxable Bonds, Senior Lien Series 2009A, 6.184%, 1/01/34 No Opt. Call AA– Total Illinois Indiana – 2.4% (2.3% of Total Investments) Indianapolis Local Public Improvement Bond Bank, Indiana, Build America Taxable Bonds, Series 2010B-2, 6.116%, 1/15/40 No Opt. Call AA+ Kentucky – 2.3% (2.3% of Total Investments) Louisville and Jefferson County Metropolitan Sewer District, Kentucky, Sewer and Drainage System Revenue Bonds, Build America Taxable Bonds Series 2010A, 6.250%, 5/15/43 No Opt. Call AA Massachusetts – 2.8% (2.8% of Total Investments) Massachusetts, Transportation Fund Revenue Bonds, Accelerated Bridge Program, Tender Option Bond Trust T0004, 25.210%, 6/01/40 (IF) (4) No Opt. Call AAA Michigan – 4.2% (4.1% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Build America Taxable Bond Series 2010B, 6.845%, 5/01/40 5/20 at 100.00 Aa2 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Taxable Turbo Series 2006A, 7.309%, 6/01/34 6/22 at 100.00 B2 Wayne County Building Authority, Michigan, General Obligation Bonds, Jail Facilities, Federally Taxable Recovery Zone Economic Development Series 2010, 10.000%, 12/01/40 12/20 at 100.00 BBB+ Total Michigan Mississippi – 1.8% (1.8% of Total Investments) Mississippi State, General Obligation Bonds, Build America Taxable Bond Series 2010F, 5.245%, 11/01/34 No Opt. Call AA+ Missouri – 0.9% (0.9% of Total Investments) Curators of the University of Missouri, System Facilities Revenue Bonds, Build America Taxable Bonds, Series 2010, 5.792%, 11/01/41 No Opt. Call AA+ Nevada – 2.4% (2.4% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Senior Lien Series 2009B, 6.881%, 7/01/42 7/19 at 100.00 Aa2 Clark County, Nevada, Airport System Revenue, Taxable Direct Payment Build America Bonds, Senior Series 2010C, 6.820%, 7/01/45 No Opt. Call Aa2 Total Nevada New Jersey – 5.7% (5.6% of Total Investments) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Build America Bonds Issuer Subsidy Program, Series 2010C, 5.754%, 12/15/28 No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Build America Taxable Bonds, Series 2010A, 7.102%, 1/01/41 No Opt. Call A+ Rutgers State University, New Jersey, Revenue Bonds, Build America Taxable Bond Series 2010H, 5.665%, 5/01/40 No Opt. Call AA Total New Jersey New York – 13.2% (13.0% of Total Investments) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Tender Option Bond Trust B004, 24.543%, 3/15/40 (IF) No Opt. Call AAA Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Federally Taxable Issuer Subsidy Build America Bonds, Series 2010A, 6.668%, 11/15/39 No Opt. Call A Nuveen Investments 23 Nuveen Build America Bond Opportunity Fund (continued) NBD Portfolio of Investments March 31, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) $ New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Build America Taxable Bonds, Fiscal 2011 Series AA, 5.440%, 6/15/43 No Opt. Call AA+ $ New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Taxable Tender Option Bonds Trust T30001-2, 26.528%, 6/15/44 (IF) No Opt. Call AA+ New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Build America Taxable Bond Fiscal 2011 Series 2010S-1B, 6.828%, 7/15/40 No Opt. Call AA– New York City, New York, General Obligation Bonds, Federally Taxable Build America Bonds, Series 2010-F1, 6.646%, 12/01/31 12/20 at 100.00 AA Total New York North Carolina – 1.0% (1.0% of Total Investments) North Carolina Turnpike Authority, Triangle Expressway System State Annual Appropriation Revenue Bonds, Federally Taxable Issuer Subsidy Build America Bonds, Series 2009B, 6.700%, 1/01/39 1/19 at 100.00 AA Ohio – 3.8% (3.7% of Total Investments) American Municipal Power Inc., Ohio, Meldahl Hydroelectric Projects Revenue Bonds, Federally Taxable Build America Bonds, Series 2010B, 7.499%, 2/15/50 No Opt. Call A Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue Bonds, Build America Taxable Bonds, Series 2010, 6.038%, 11/15/40 11/20 at 100.00 AA+ Total Ohio Pennsylvania – 3.5% (3.4% of Total Investments) Pennsylvania State, General Obligation Bonds, Build America Taxable Bonds, Third Series 2010B, 5.850%, 7/15/30 7/20 at 100.00 Aa1 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Build America Taxable Bonds, Series 2010B, 5.511%, 12/01/45 No Opt. Call Aa3 Total Pennsylvania South Carolina – 7.8% (7.7% of Total Investments) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, Federally Taxable Build America Tender Option Bond Trust T30002, 29.542%, 1/01/50 (IF) No Opt. Call AA– South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 (UB) No Opt. Call AA– Total South Carolina Tennessee – 2.2% (2.1% of Total Investments) Metropolitan Government Nashville & Davidson County Convention Center Authority, Tennessee, Tourism Tax Revenue Bonds, Build America Taxable Bonds, Subordinate Lien Series 2010B, 6.731%, 7/01/43 No Opt. Call Aa2 Texas – 5.9% (5.7% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Bonds, Build America Taxable Bonds, Series 2009B, 6.276%, 8/15/41 8/19 at 100.00 AAA Dallas Area Rapid Transit, Texas, Senior Lien Sales Tax Revenue Bonds, Build America Taxable Bonds, Series 2009B, 5.999%, 12/01/44 No Opt. Call AA+ Dallas Convention Center Hotel Development Corporation, Texas, Hotel Revenue Bonds, Build America Taxable Bonds, Series 09B, 7.088%, 1/01/42 No Opt. Call A+ North Texas Tollway Authority, System Revenue Bonds, Subordinate Lien Taxable Revenue Bonds, Federally Taxable Build America Bonds, Series 2010-B2, 8.910%, 2/01/30 2/20 at 100.00 Baa3 Total Texas 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virginia – 2.3% (2.3% of Total Investments) $ Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Series 2009D, 7.462%, 10/01/46 – AGC Insured No Opt. Call BBB+ $ Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, Refunding Senior Lien Series 2007A1, 6.706%, 6/01/46 6/12 at 100.00 B2 Total Virginia Washington – 0.7% (0.7% of Total Investments) Washington State Convention Center Public Facilities District, Lodging Tax Revenue Bonds, Build America Taxable Bond Series 2010B, 6.790%, 7/01/40 No Opt. Call Aa3 $ Total Investments (cost $129,512,640) – 101.5% Floating Rate Obligations – (4.4)% ) Other Assets Less Liabilities – 2.9% (5) Net Assets – 100% $ Investments in Derivatives at March 31, 2012 Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized ) Frequency Date (6 ) Date (Depreciation ) Barclays Bank PLC $ Receive 1-Month USD-LIBOR % Monthly 12/17/10 12/17/15 $ ) Barclays Bank PLC Receive 3-Month USD-LIBOR Semi-Annually 2/14/13 2/14/42 Morgan Stanley Receive 1-Month USD-LIBOR Monthly 12/17/10 12/17/13 ) Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 2/21/14 2/21/41 Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 1/24/14 1/24/41 $ All percentages shown in the Portfolio of Investments are based on net assets unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. Other Assets Less Liabilities includes the Net Unrealized Appreciation (Depreciation) of derivative instruments as noted within Investments in Derivatives at March 31, 2012. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each swap contract. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. See accompanying notes to financial statements. Nuveen Investments 25 Statement of Assets & Liabilities March 31, 2012 Build America Bond (NBB ) Build America Bond Opportunity (NBD ) Assets Investments, at value (cost $570,495,850 and $129,512,640, respectively) $ $ Cash — Receivable for interest Unrealized appreciation on swaps, net Other assets Total assets Liabilities Borrowings — Floating rate obligations Unrealized depreciation on swaps, net — Payable for dividends Accrued expenses: Interest on borrowings — Management fees Other Total liabilities Net assets $ $ Shares outstanding Net asset value per share outstanding $ $ Net assets consist of: Shares, $.01 par value per share $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income ) ) Accumulated net realized gain (loss) ) ) Net unrealized appreciation (depreciation) Net assets $ $ Authorized shares Unlimited Unlimited See accompanying notes to financial statements. 26 Nuveen Investments Statement of Operations Year Ended March 31, 2012 Build America Bond (NBB ) Build America Bond Opportunity (NBD ) Investment Income $ $ Expenses Management fees Shareholders’ servicing agent fees and expenses 32 Interest expense Custodian’s fees and expenses Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses before custodian fee credit Custodian fee credit ) ) Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments Swaps ) ) Change in net unrealized appreciation (depreciation) of: Investments Swaps ) Net realized and unrealized gain (loss) Net increase (decrease) in net assets from operations $ $ See accompanying notes to financial statements. Nuveen Investments 27 Statement of Changes in Net Assets Build America Bond (NBB) Build America Bond Opportunity (NBD) Year Year Year Year Ended Ended Ended Ended 3/31/12 3/31/11 * 3/31/12 3/31/11 ** Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) Swaps ) Change in net unrealized appreciation (depreciation) of: Investments ) Swaps ) Net increase (decrease) in net assets from operations Distributions to Shareholders From net investment income ) Decrease in net assets from distributions to shareholders ) Capital Share Transactions Proceeds from sale of shares, net of offering costs — — Net proceeds from shares issued to shareholders due to reinvestment of distributions — — — Net increase (decrease) in net assets applicable to shares from capital share transactions — — Net increase (decrease) in net assets Net assets at the beginning of period Net assets at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ ) $ $ ) $ * For the period April 27, 2010 (commencement of operations) through March 31, 2011. ** For the period November 23, 2010 (commencement of operations) through March 31, 2011. See accompanying notes to financial statements. 28 Nuveen Investments Statement of Cash Flows Year Ended March 31, 2012 Build America Bond (NBB ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets from Operations $ Adjustments to reconcile the net increase (decrease) in net assets from operations to net cash provided by (used in) operating activities: Purchases of investments ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net ) Proceeds from (Payments for) swap contracts, net ) Amortization (Accretion) of premiums and discounts, net (Increase) Decrease in: Receivable for interest Other assets ) Increase (Decrease) in: Accrued interest on borrowings ) Accrued management fees Accrued other expenses Net realized (gain) loss from: Investments ) Swaps Change in net unrealized (appreciation) depreciation of: Investments ) Swaps Taxes paid on undistributed capital gains ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: Increase (Decrease) in floating rate obligations Cash distributions paid to shareholders ) Net cash provided by (used in) financing activities ) Net Increase (Decrease) in Cash — Cash at the beginning of period — Cash at the End of Period $ — Supplemental Disclosure of Cash Flow Information Cash paid for interest was $667,297. See accompanying notes to financial statements. Nuveen Investments 29 Financial Highlights Selected data for a share outstanding throughout each period: Investment Operations Less Distributions Beginning Net Asset Value Net Investment Income (Loss) (a) Net Realized/ Unrealized Gain (Loss ) Total Net Investment Income Capital Gains Total Offering Costs Ending Net Asset Value Ending Market Value Build America Bond (NBB) Year Ended 3/31: $ ) $ — $ ) $ — $ $ 2011(e) ) ) — ) ) Build America Bond Opportunity (NBD) Year Ended 3/31: ) — ) — 2011(f) ) — ) ) Borrowings at the End of Period Aggregate Amount Asset Outstanding Coverage ) Per $1,000 Build America Bond (NBB) Year Ended 3/31: $ $ 2011(e) Build America Bond Opportunity (NBD) Year Ended 3/31: — — 2011(f) — — 30 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets(c) Based on Based on Ending Net Portfolio Market Net Asset Net Assets Investment Turnover Value (b) Value (b) ) Expenses (d) Income (Loss ) Rate % % $ % % 18 % ) * * 7 ) * * 77 (a) Per share Net Investment Income (Loss) is calculated using the average daily shares method. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Net Asset Value is the combination of changes in net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. (c) Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. (d) The expense ratios reflect, among other things, interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, and/or interest expense paid and other costs related to borrowings, where applicable, as described in Footnote 1 –General Information and Significant Accounting Policies, Inverse Floating Rate Securities and in Footnote 8 – Borrowing Arrangements, respectively as follows: Build America Bond (NBB) Year Ended 3/31: % 2011(e) %* (e) For the period April 27, 2010 (commencement of operations) through March 31, 2011. (f) For the period November 23, 2010 (commencement of operations) through March 31, 2011. * Annualized. See accompanying notes to financial statements. Nuveen Investments 31 Notes to Financial Statements 1. General Information and Significant Accounting Policies General Information The funds covered in this report and their corresponding New York Stock Exchange (“NYSE”) symbols are Nuveen Build America Bond Fund (NBB) and Nuveen Build America Bond Opportunity Fund (NBD) (each a “Fund” and collectively, the “Funds”). The Funds are registered under the Investment Company Act of 1940, as amended, as closed-end, registered investment companies. Prior to the commencement of operations, the Funds had no operations other than those related to organizational matters, the initial capital contribution of $100,275 to each Fund by Nuveen Fund Advisors, Inc. (the “Adviser”), a wholly-owned subsidiary of Nuveen Investments, Inc. (“Nuveen”), and the recording of organization expenses ($11,000 per Fund) and their reimbursement by the Adviser. Each Fund’s primary investment objective is to provide current income through investments in taxable municipal securities. Each Fund’s secondary investment objective is to seek enhanced portfolio value and total return. The Funds seek to achieve their investment objectives by investing primarily in a diversified portfolio of taxable municipal securities known as Build America Bonds (or “BABs”), which make up 80% of their managed assets (as defined in Footnote 7 – Management Fees and Other Transactions with Affiliates). BABs are taxable municipal securities that include bonds issued by state and local governments to finance capital projects such as public schools, roads, transportation infrastructure, bridges, ports and public buildings, among others, pursuant to the American Recovery and Reinvestment Act of 2009, which offer municipal issuers a federal subsidy equal to 35% of a bond’s interest payments. Under normal circumstances, the Funds may invest 20% of their managed assets in securities other than BABs, including taxable and tax-exempt municipal securities, U.S. Treasury and other U.S. government agency securities. At least 80% of each Fund’s managed assets will be invested in securities that are investment grade quality at the time of purchase, as rated by at least one independent rating agency or judged to be of comparable quality by Nuveen Asset Management, LLC (the “Sub-Adviser”), a wholly-owned subsidiary of the Adviser. In addition, each Fund will use an integrated leverage and hedging strategy that the Fund has the potential to enhance income and risk-adjusted total return over time. Each Fund may employ leverage instruments such as borrowings, including loans from certain financial institutions, and portfolio investments that have the economic effect of leverage, including investments in inverse floating rate securities. Each Fund’s overall goal is to outperform over time the Barclays Build America Bond Index, an unleveraged index representing the BABs market, while maintaining a comparable overall level of interest rate risk. The BAB program expired on December 31, 2010, and was not renewed. Build America Bond (NBB) and Build American Bond Opportunity (NBD) each have contingent term provisions stating that if there are no new issuances of BABs or similarly U.S. Treasury-subsidized taxable municipal bonds for any twenty-four month period ending on or before December 31, 2014, Build America Bond (NBB) and Build American Bond Opportunity (NBD) will terminate on or around June 30, 2020, and December 31, 2020, respectively. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). Investment Valuation Prices of municipal bonds and swap contracts are provided by a pricing service approved by the Funds’ Board of Trustees. These securities are generally classified as Level 2 for fair value measurement purposes. The pricing service establishes a security’s fair value using methods that may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. In pricing certain securities, particularly less liquid and lower quality securities, the pricing service may consider information about a security, its issuer, or market activity provided by the Adviser. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Repurchase agreements are valued at contract amount plus accrued interest, which approximates market value. These securities are generally classified as Level 2. Certain securities may not be able to be priced by the pre-established pricing methods as described above. Such securities may be valued by the Funds’ Board of Trustees or its designee at fair value. These securities generally include, but are not limited to, restricted securities (securities which may not be publicly sold without registration under the Securities Act of 1933, as amended) for which a pricing service is unable to provide a market 32 Nuveen Investments price; securities whose trading has been formally suspended; debt securities that have gone into default and for which there is no current market quotation; a security whose market price is not available from a pre-established pricing source; a security with respect to which an event has occurred that is likely to materially affect the value of the security after the market has closed but before the calculation of a Fund’s net asset value (as may be the case in non-U.S. markets on which the security is primarily traded) or make it difficult or impossible to obtain a reliable market quotation; and a security whose price, as provided by the pricing service, is not deemed to reflect the security’s fair value. As a general principle, the fair value of a security would appear to be the amount that the owner might reasonably expect to receive for it in a current sale. A variety of factors may be considered in determining the fair value of such securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Regardless of the method employed to value a particular security, all valuations are subject to review by the Funds’ Board of Trustees or its designee. Refer to Footnote 2 – Fair Value Measurements for further details on the leveling of securities held by the Funds as of the end of the reporting period. Investment Transactions Investment transactions are recorded on a trade date basis. Realized gains and losses from transactions are determined on the specific identification method, which is the same basis used for federal income tax purposes. Investments purchased on a when-issued/delayed delivery basis may have extended settlement periods. Any investments so purchased are subject to market fluctuation during this period. The Funds have instructed the custodian to segregate assets with a current value at least equal to the amount of the when-issued/delayed delivery purchase commitments. At March 31, 2012, the Funds had no outstanding purchase commitments. Investment Income Investment income, which reflects the amortization of premiums and includes accretion of discounts for financial reporting purposes, is recorded on an accrual basis. Investment income also reflects paydown gains and losses, if any. Income Taxes Each Fund is a separate taxpayer for federal income tax purposes. Each Fund intends to distribute substantially all of its net investment income and net capital gains to shareholders and to otherwise comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies (“RICs”). Therefore, no federal income tax provision is required. For all open tax years and all major taxing jurisdictions, management of the Funds has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Open tax years are those that are open for examination by taxing authorities (i.e., generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Funds is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Dividends and Distributions to Shareholders Dividends to shareholders are declared monthly. Net realized capital gains from investment transactions, if any, are distributed to shareholders at least annually. Furthermore, capital gains are distributed only to the extent they exceed available capital loss carryforwards. Distributions to shareholders are recorded on the ex-dividend date. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. GAAP. Inverse Floating Rate Securities Each Fund is authorized to invest in inverse floating rate securities. An inverse floating rate security is created by depositing a municipal bond, typically with a fixed interest rate, into a special purpose trust created by a broker-dealer. In turn, this trust (a) issues floating rate certificates, in face amounts equal to some fraction of the deposited bond’s par amount or market value, that typically pay short-term tax-exempt interest rates to third parties, and (b) issues to a long-term investor (such as one of the Funds) an inverse floating rate certificate (sometimes referred to as an “inverse floater”) that represents all remaining or residual interest in the trust. The income received by the inverse floater holder varies inversely with the short-term rate paid to the floating rate certificates’ holders, and in most circumstances the inverse floater holder bears substantially all of the underlying bond’s downside investment risk and also benefits disproportionately from any potential appreciation of the underlying bond’s value. The price of an inverse floating rate security will be more volatile than that of the underlying bond because the interest rate is dependent on not only the fixed coupon rate of the underlying bond but also on the short-term interest paid on the floating rate certificates, and because the inverse floating rate security essentially bears the risk of loss of the greater face value of the underlying bond. A Fund may purchase an inverse floating rate security in a secondary market transaction without first owning the underlying bond (referred to as an “externally-deposited inverse floater”), or instead by first selling a fixed-rate bond to a broker-dealer for deposit into the special purpose trust and receiving in turn the residual interest in the trust (referred to as a “self-deposited inverse floater”). The inverse floater held by a Fund gives the Fund the right (a) to cause the holders of the floating rate certificates to tender their notes at par, and (b) to have the broker transfer the fixed-rate bond held by the trust to the Fund, thereby collapsing the trust. An investment in an externally-deposited inverse floater is identified in the Portfolio of Nuveen Investments 33 Notes to Financial Statements (continued) Investments as “(IF) – Inverse floating rate investment.” An investment in a self-deposited inverse floater is accounted for as a financing transaction. In such instances, a fixed-rate bond deposited into a special purpose trust is identified in the Portfolio of Investments as “(UB) – Underlying bond of an inverse floating rate trust reflected as a financing transaction,” with the Fund accounting for the short-term floating rate certificates issued by the trust as “Floating rate obligations” on the Statement of Assets and Liabilities. In addition, the Fund reflects in “Investment Income” the entire earnings of the underlying bond and the related interest paid to the holders of the short-term floating rate certificates as a component of “Interest expense” on the Statement of Operations. During the fiscal year ended March 31, 2012, each Fund invested in externally-deposited inverse floaters and/or self-deposited inverse floaters. Each Fund may also enter into shortfall and forbearance agreements (sometimes referred to as a “recourse trust” or “credit recovery swap”) (such agreements referred to herein as “Recourse Trusts”) with a broker-dealer by which a Fund agrees to reimburse the broker-dealer, in certain circumstances, for the difference between the liquidation value of the fixed-rate bond held by the trust and the liquidation value of the floating rate certificates issued by the trust plus any shortfalls in interest cash flows. Under these agreements, a Fund’s potential exposure to losses related to or on inverse floaters may increase beyond the value of a Fund’s inverse floater investments as a Fund may potentially be liable to fulfill all amounts owed to holders of the floating rate certificates. At period end, any such shortfall is recognized as “Unrealized depreciation on Recourse Trusts” on the Statement of Assets and Liabilities. At March 31, 2012, each Fund’s maximum exposure to externally-deposited Recourse Trusts, was as follows: Build Build America America Bond Bond Opportunity (NBB ) (NBD ) Maximum exposure to Recourse Trusts $ $ The average floating rate obligations outstanding and average annual interest rate and fees related to self-deposited inverse floaters for the Funds during the fiscal year ended March 31, 2012, were as follows: Build Build America America Bond Bond Opportunity (NBB ) (NBD ) Average floating rate obligations outstanding $ $ Average annual interest rate and fees % % Swap Contracts Each Fund is authorized to enter into interest rate swap and forward interest rate swap contracts (“swap contracts”) consistent with their investment objectives and policies to reduce, increase or otherwise alter its risk profile or to alter its portfolio characteristics (i.e. duration, yield curve positioning and credit quality), and is subject to interest rate risk in the normal course of pursuing its investment objectives. Each Fund’s use of swap contracts is intended to help the Fund manage the duration of its portfolio, its interest cost of leverage and its overall interest rate sensitivity, either shorter or longer, generally to more closely align the Fund’s interest rate sensitivity with that of the broader market. Interest rate swap contracts involve each Fund’s agreement with the counterparty to pay or receive a fixed rate payment in exchange for the counterparty receiving or paying a variable rate payment. Forward interest rate swap transactions involve a Fund’s agreement with a counterparty to pay, in the future, a fixed or variable rate payment in exchange for the counterparty paying a Fund a variable or fixed rate payment, the accruals for which would begin at a specified date in the future (the “effective date”). The amount of the payment obligation on a swap contract is based on the notional amount and the termination date of the swap (which is akin to a bond’s maturity). The value of a Fund’s swap commitment will increase or decrease based primarily on the extent to which long-term interest rates for bonds having a maturity of the swap’s termination date increase or decrease. Swap contracts are valued daily. Upon entering into an interest rate swap (and beginning on the effective date for a forward interest rate swap), each Fund accrues the fixed rate payment expected to be paid or received and the variable rate payment expected to be received or paid on a daily basis, and recognizes the daily change in the market value of the Fund’s contractual rights and obligations under the contracts. The net amount recorded on these transactions, for each counterparty, is recognized on the Statement of Assets and Liabilities as a component of “Unrealized appreciation or depreciation on swaps, net” with the change during the fiscal period recognized on the Statement of Operations as a component of “Change in net unrealized appreciation (depreciation) of swaps.” When a swap contract is terminated, it ordinarily does not involve the delivery of securities or other underlying assets or principal, but rather is settled in cash on a net basis. Once periodic payments are settled in cash, they are combined with the net realized gain or loss recorded upon the termination 34 Nuveen Investments of the swap contracts. For tax purposes, periodic payments are treated as ordinary income or expense. Net realized gains and losses on swap contracts during the fiscal period are recognized on the Statement of Operations as a component of “Net realized gain (loss) from swaps.” During the fiscal year ended March 31, 2012, each Fund entered into swap contracts to reduce the duration of its portfolio as well as to fix its interest cost of leverage. The average notional amount of swap contracts outstanding during the fiscal year ended March 31, 2012, was as follows: Build Build America America Bond Bond Opportunity (NBB ) (NBD ) Average notional amount of swap contracts outstanding* $ $ * Includes both interest rate and forward interest rate swap contracts. The average notional amount is calculated based on the outstanding notional at the beginning of the fiscal year and at the end of each fiscal quarter within the current fiscal year. Refer to Footnote 3 – Derivative instruments and Hedging Activities for further details on swap contract activity. Market and Counterparty Credit Risk In the normal course of business each Fund may invest in financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to the transaction to perform (counterparty credit risk). The potential loss could exceed the value of the financial assets recorded on the financial statements. Financial assets, which potentially expose each Fund to counterparty credit risk, consist principally of cash due from counterparties on forward, option and swap transactions, when applicable. The extent of each Fund’s exposure to counterparty credit risk in respect to these financial assets approximates their carrying value as recorded on the Statement of Assets and Liabilities. Futures contracts, when applicable, expose a Fund to minimal counterparty credit risk as they are exchange traded and the exchange’s clearinghouse, which is counterparty to all exchange traded futures, guarantees the futures contracts against default. Each Fund helps manage counterparty credit risk by entering into agreements only with counterparties the Adviser believes have the financial resources to honor their obligations and by having the Adviser monitor the financial stability of the counterparties. Additionally, counterparties may be required to pledge collateral daily (based on the daily valuation of the financial asset) on behalf of each Fund with a value approximately equal to the amount of any unrealized gain above a pre-determined threshold. Reciprocally, when each Fund has an unrealized loss, the Funds have instructed the custodian to pledge assets of the Funds as collateral with a value approximately equal to the amount of the unrealized loss above a pre-determined threshold. Collateral pledges are monitored and subsequently adjusted if and when the valuations fluctuate, either up or down, by at least the predetermined threshold amount. Zero Coupon Securities Each Fund is authorized to invest in zero coupon securities. A zero coupon security does not pay a regular interest coupon to its holders during the life of the security. Tax-exempt income to the holder of the security comes from accretion of the difference between the original purchase price of the security at issuance and the par value of the security at maturity and is effectively paid at maturity. The market prices of zero coupon securities generally are more volatile than the market prices of securities that pay interest periodically. Repurchase Agreements In connection with transactions in repurchase agreements, it is each Fund’s policy that its custodian take possession of the underlying collateral securities, the fair value of which exceeds the principal amount of the repurchase transaction, including accrued interest, at all times. If the counterparty defaults, and the fair value of the collateral declines, realization of the collateral may be delayed or limited. Organization Expenses and Offering Costs The Adviser has agreed to reimburse all organization expenses ($11,000 for each Fund) and pay all offering costs (other than the sales load) that exceed $.04 per share for each Fund. Each Fund’s share of offering costs ($1,054,500 and $288,000, for Build America Bond (NBB) and Build America Bond Opportunity (NBD), respectively) were recorded as a reduction of the proceeds from the sale of shares. Custodian Fee Credit Each Fund has an arrangement with the custodian bank whereby certain custodian fees and expenses are reduced by net credits earned on each Fund’s cash on deposit with the bank. Such deposit arrangements are an alternative to overnight investments. Credits for cash balances may be offset by charges for any days on which a Fund overdraws its account at the custodian bank. Indemnifications Under the Funds’ organizational documents, their officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, in the normal course of business, the Funds enter into contracts that provide general indemnifications to other parties. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds have not had prior claims or losses pursuant to these contracts and expect the risk of loss to be remote. Nuveen Investments 35 Notes to Financial Statements (continued) Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results may differ from those estimates. 2. Fair Value Measurements Fair value is defined as the price that the Funds would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of each Fund’s fair value measurements as of March 31, 2012: Build America Bond (NBB) Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ $ — $ Short-Term Investments: Repurchase Agreements — — Derivatives: Swaps* — — Total $ — $ $ — $ Build America Bond Opportunity (NBD) Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ $ — $ Derivatives: Swaps* — — Total $ — $ $ — $ * Represents net unrealized appreciation (depreciation) as reported in the Fund’s Portfolio of Investments. During the fiscal year ended March 31, 2012, the Funds recognized no significant transfers to or from Level 1, Level 2 or Level 3. 3. Derivative Instruments and Hedging Activities The Funds record derivative instruments at fair value, with changes in fair value recognized on the Statement of Operations, when applicable. Even though the Funds’ investments in derivatives may represent economic hedges, they are not considered to be hedge transactions for financial reporting purposes. For additional information on the derivative instruments in which each Fund was invested during and at the end of the reporting period, refer to the Portfolios of Investments, Financial Statements and Footnote 1 – General Information and Significant Accounting Policies. The following tables present the fair value of all derivative instruments held by the Funds as of March 31, 2012, the location of these instruments on the Statement of Assets and Liabilities, and the primary underlying risk exposure. Build America Bond (NBB) Location on the Statement of Assets and Liabilities Asset Derivatives Liability Derivatives Underlying Derivative Risk Exposure Instrument Location Value Location Value Interest Rate Swaps Unrealized appreciation Unrealized depreciation on swaps, net $ on swaps, net $ ) Interest Rate Swaps Unrealized appreciation on swaps, net ) — — $ $ ) 36 Nuveen Investments Build America Bond Opportunity (NBD) Location on the Statement of Assets and Liabilities Asset Derivatives Liability Derivatives Underlying Derivative Risk Exposure Instrument Location Value Location Value Interest Rate Swaps Unrealized appreciation Unrealized depreciation on swaps, net $ on swaps, net $ — Interest Rate Swaps Unrealized appreciation on swaps, net ) — — $ $ — The following tables present the amount of net realized gain (loss) and change in net unrealized appreciation (deprecation) recognized for the fiscal year ended March 31, 2012, on derivative instruments, as well as the primary risk exposure associated with each. Build Build America America Bond Bond Opportunity Net Realized Gain (Loss) from Swaps (NBB ) (NBD ) Risk Exposure Interest Rate $ ) $ ) Build Build America America Bond Bond Opportunity Change in Net Unrealized Appreciation (Depreciation) of Swaps (NBB ) (NBD ) Risk Exposure Interest Rate $ ) $ 4. Fund Shares During the fiscal year ended March 31, 2012, Build America Bond Opportunity’s (NBD) Board of Trustees approved the Fund’s participation in a share repurchase program, under which the Fund may repurchase up to 10% of its outstanding shares. Since the inception of each Fund’s repurchase programs, neither Fund has repurchased any of its outstanding shares. Transactions in shares were as follows: Build America Bond (NBB) Build America Bond Opportunity (NBD) Year Year Year Year Ended Ended Ended Ended 3/31/12 3/31/11 * 3/31/12 3/31/11 ** Shares sold — — Shares issued to shareholders due to reinvestment of distributions — — — * For the period April 27, 2010 (commencement of operations) through March 31, 2011. ** For the period November 23, 2010 (commencement of operations) through March 31, 2011. 5. Investment Transactions Purchases and sales (including maturities but excluding short-term investments and derivative transactions) during the fiscal year ended March 31, 2012, were as follows: Build Build America America Bond Bond Opportunity (NBB ) (NBD ) Purchases $ $ Sales and maturities Nuveen Investments 37 Notes to Financial Statements (continued) 6. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts as detailed below. Temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset values of the Funds. At March 31, 2012, the cost and unrealized appreciation (depreciation) of investments (excluding investments in derivatives), as determined on a federal income tax basis, were as follows: Build Build America America Bond Bond Opportunity (NBB ) (NBD ) Cost of investments $ $ Gross unrealized: Appreciation $ $ Depreciation ) ) Net unrealized appreciation (depreciation) of investments $ $ Permanent differences, primarily due to federal taxes paid and notional principal contracts reclassifications, resulted in reclassifications among the Funds’ components of net assets at March 31, 2012, the Funds’ tax year end, as follows: Build Build America America Bond Bond Opportunity (NBB ) (NBD ) Paid-in surplus $ ) $ ) Undistributed (Over-distribution of) net investment income ) ) Accumulated net realized gain (loss) The tax components of undistributed net ordinary income and net long-term capital gains at March 31, 2012, the Funds’ tax year end, were as follows: Build Build America America Bond Bond Opportunity (NBB ) (NBD ) Undistributed net ordinary income* $ $ Undistributed net long-term capital gains — — * Net ordinary income consists of net taxable income derived from dividends, interest and net short-term capital gains, if any. Undistributed net ordinary income (on a tax basis) has not been reduced for the dividend declared on March 1, 2012, and paid on April 2, 2012. The tax character of distributions paid during the Funds’ tax years ended March 31, 2012 and March 31, 2011, was designated for purposes of the dividends paid deduction as follows: Build Build America America Bond Bond Opportunity (NBB ) (NBD ) Distributions from net ordinary income* $ $ Distributions from net long-term capital gains — — Build Build America America Bond Bond Opportunity (NBB) ** (NBD) *** Distributions from net ordinary income* $ $ Distributions from net long-term capital gains — — * Net ordinary income consists of net taxable income derived from dividends, interest, and net short-term capital gains, if any. ** For the period April 27, 2010 (commencement of operations) through March 31, 2011. *** For the period November 23, 2010 (commencement of operations) through March 31, 2011. 38 Nuveen Investments During the Funds’ tax year ended March 31, 2012, the following Fund utilized its capital loss carryforwards as follows: Build America Bond (NBB ) Utilized capital loss carryforwards $ On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of RICs. The changes are generally effective for taxable years beginning after the date of enactment. One of the more prominent changes addresses capital loss carryforwards. Under the Act, each Fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital loss carryforwards will retain their character as either short-term or long-term capital losses rather than being considered all short-term as permitted under previous regulation. The Act also contains several provisions aimed at preserving the character of distributions made by a fiscal year RIC during the portion of its taxable year ending after October 31 or December 31, reducing the circumstances under which a RIC might be required to file amended Forms 1099 to restate previously reported distributions. Capital losses incurred that will be carried forward under the provisions of the Act are as follows: Build America Bond Opportunity (NBD ) Post-enactment losses: Short-term $ Long-term — The Funds have elected to defer losses incurred from November 1, 2011 through March 31, 2012, the Funds’ tax year end, in accordance with federal income tax rules. These losses are treated as having arisen on the first day of the following fiscal year. The Funds have elected to defer losses as follows: Build Build America America Bond Bond Opportunity (NBB ) (NBD ) Post-October capital losses $ $ Late-year ordinary losses — — 7. Management Fees and Other Transactions with Affiliates Each Fund’s management fee consists of two components – a fund-level fee, based only on the amount of assets within the Fund, and a complex-level fee, based on the aggregate amount of all eligible fund assets managed by the Adviser. This pricing structure enables Fund shareholders to benefit from growth in the assets within their Fund as well as from growth in the amount of complex-wide assets managed by the Adviser. Nuveen Investments 39 Notes to Financial Statements (continued) The annual fund-level fee for each Fund, payable monthly, is calculated according to the following schedule: Average Daily Managed Assets* Fund-Level Fee Rate For the first $125 million % For the next $125 million For the next $250 million For the next $500 million For the next $1 billion For managed assets over $2 billion The annual complex-level fee for each Fund, payable monthly, is calculated according to the following schedule: Complex-Level Managed Asset Breakpoint Level* Effective Rate at Breakpoint Level $55 billion % $56 billion $57 billion $60 billion $63 billion $66 billion $71 billion $76 billion $80 billion $91 billion $125 billion $200 billion $250 billion $300 billion *
